       Case 1:18-cv-11786-ALC-BCM Document 37
                                           36 Filed 11/10/20
                                                    11/09/20 Page 1 of 2




November 9, 2020

BY ECF                                                                                  11/10/20
The Honorable Judge Barbara C. Moses
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007


                 Re: N.S. et al., v. New York City Department of Education, et al.,
                     18-cv-11786 (ALC) (BCM)

Dear Judge Moses:

I represent the Plaintiffs in the above-referenced action. I am writing jointly with Defendants’
counsel to request an adjournment of the upcoming settlement conference scheduled for
November 9, 2020.

We understand the Court’s directive to move this case along expeditiously and, of course, the
parties agree that we should do so. However, the parties need additional time to account for a
new development. In brief, a decision involving a different underlying due process hearing
concerning the Student, K.S., which had been pending on appeal with the New York State
Review Office, has recently been issued. Due to COVID-19 mail forwarding issues, there was a
delay in the parties’ receipt of this decision. The decision ordered the DOE to fund hour-for-
hour compensatory education to the student from June 1, 2016 through the end of the completion
of the matter,. The appeal period in that action has not yet run. Given that K.S. already has two
pending federal actions (this one and the M.G. Class Action), we need to discuss how we can
proceed with settlement while simultaneously preserving the Plaintiffs’ right to appeal and/or
seek to enforcement in the future. Further, the parties need a few additional weeks to clarify
how we frame a settlement that does not overlap with this new administrative decision both in
terms of service hours and time frame within which to use the services.

We were hoping to be able to exchange proposals prior to the conference, as we believe it would
be far more productive for the Court if we can engage in detailed negotiations prior to the
conference, but we are not yet able to do so. In addition, due to the intervening situation,
Plaintiffs have not yet provided Defendants with their time slips, and Defendants do not yet have
approval from New York City Comptroller’s office.

Accordingly, the parties respectfully request that the Court adjourn the settlement conference by
at least 30 days, and reschedule the conference on a date convenient for the Court on or after
December 16, 2020. The parties also respectfully request a corresponding extension of time to
submit pre-conference letters, and that the Court reschedule the second conference currently
scheduled for December 2, 2020, to a date convenient for the Court on or after January 2, 2021.

1115 BROADWAY, 12TH FL.                                            42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                                          NEW YORK, NY 10010
                                      WWW.SPECIALEDLAWYER.COM
      Case 1:18-cv-11786-ALC-BCM Document 37
                                          36 Filed 11/10/20
                                                   11/09/20 Page 2 of 2




Thank you for Your Honor’s consideration of this request.

                                                            Sincerely,

                                                             /s/ Elisa Hyman
                                                            _________________
                                                            Elisa Hyman
                                                            Counsel for the Plaintiffs




Application GRANTED. The settlement conference currently scheduled for November 16, 2020, at 2:00 p.m.
is ADJOURNED to December 17, 2020, at 2:00 p.m. No later than December 10, 2020, the parties shall
submit the pre-conference statements required by ¶¶ 3-4 of the Court's Order Scheduling Settlement
Conference dated September 21, 2020 (Dkt. No. 34) via email to chambers. The other provisions in the
September 21 Order remain in effect.

Moreover, the further telephonic status and scheduling conference currently scheduled for December 2,
2020, at 10:00 a.m. is ADJOURNED to January 5, 2021, at 10:00 a.m. At that time, the parties shall call
(888) 557-8511 and enter the access code 7746387. One week prior to the conference, the parties shall
submit a joint status letter proposing a discovery schedule. SO ORDERED.



_______________________________________
Barbara Moses, U.S.M.J.
November 10, 2020




                                                                                            2
